Order entered March 26, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00978-CR
                                      No. 05-13-00979-CR

                           ROY CURTIS STUART, JR., Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                     Dallas County, Texas
                       Trial Court Cause Nos. F13-52718-Y, F13-52719-Y

                                            ORDER
       On February 18, 2014, this Court ordered the Dallas County District Clerk to file the
clerk’s records in these appeals within fifteen days. To date, we have not received the clerk’s
records, nor have we received any correspondence from the District Clerk regarding the status of
the clerk’s records.
       Accordingly, we ORDER the Dallas County District Clerk to file the clerk’s records in
these appeals within TEN DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary
Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal
Records Division; and to counsel for all parties.



                                                       /s/   LANA MYERS
                                                             JUSTICE